|[pic]                                                                             |
|                                                                                  |
|Court of Appeals                                                                  |
|Second District of Texas                                                          |
|CHIEF JUSTICE         |                                     |CLERK                 |
|BONNIE SUDDERTH       |TIM CURRY CRIMINAL JUSTICE CENTER    |                      |
|                      |401 W. BELKNAP, SUITE 9000           |DEBRA SPISAK          |
|JUSTICES              |FORT WORTH, TEXAS 76196-0211         |                      |
|ELIZABETH KERR        |                                     |CHIEF STAFF ATTORNEY  |
|J. WADE BIRDWELL      |TEL: (817) 884-1900                  |LISA M. WEST          |
|DABNEY BASSEL         |                                     |                      |
|DANA WOMACK           |FAX: (817) 884-1932                  |GENERAL COUNSEL       |
|MIKE WALLACH          |                                     |CLARISSA HODGES       |
|BRIAN WALKER          |www.txcourts.gov/2ndcoa              |                      |

                               March 11, 2021

|Juvenile Court Clerk, Denton County   |Grace M. Wren                      |
|Charlie J. Cole Bldg.                 |Law Offices of Tim Powers          |
|210 South Woodrow Lane                |215 W. Oak                         |
|Denton, TX 76205-6304                 |Denton, TX 76201                   |
|* DELIVERED VIA E-MAIL *              |* DELIVERED VIA E-MAIL *           |
|                                      |                                   |
|Hon. David L. Evans                   |Hon. Kimberly C. McCary            |
|Regional Presiding Judge              |Judge, County Court at Law No. 1   |
|Tom Vandergriff Civil Courts Building |210 S. Woodrow Ln.                 |
|100 N. Calhoun, 4th Floor             |Denton, TX 76205                   |
|Fort Worth, TX 76196                  |* DELIVERED VIA E-MAIL *           |
|* DELIVERED VIA E-MAIL *              |                                   |
|                                      |                                   |
|Andrea Simmons                        |                                   |
|Asst. Criminal District Attorney      |                                   |
|1450 E. McKinney, Ste. 3100           |                                   |
|Denton, TX 76202                      |                                   |
|* DELIVERED VIA E-MAIL *              |                                   |

RE:   Court of Appeals Numbers:   02-20-00392-CV, 02-20-00393-CV,
                                  02-20-00394-CV

      Trial Court Case Numbers:   JV-2020-00473, JV-2020-00474,
            JV-2020-00475

Style:      In the Matter of J.W.

      Today the Second Court of Appeals issued an opinion  and  judgment  in
the  above-referenced  cause.   Copies  of  the  opinion  and  judgment  are
attached  and  can   also   be   viewed   on   our   Court’s   webpage   at:
http://www.txcourts.gov/2ndcoa.

                                       Respectfully yours,


                                       DEBRA SPISAK, CLERK
                                       [pic]